Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 22, 2015

                                       No. 04-14-00769-CV

                            IN THE INTEREST OF G.C.D., a child,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-00697
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        In this accelerated appeal of an order terminating the parental rights of each parent, the
child’s mother and father filed separate notices of appeal and separate briefs. The mother’s brief
was filed first; the father’s brief was filed on January 13, 2015. The State’s brief is due on
February 2, 2015. See TEX. R. APP. P. 38.6(b).
        On January 20, 2015, the State filed a first motion for an extension of time to file its brief
until February 9, 2015.
        The State’s motion is GRANTED. See id. R. 38.6(d). The State must file its brief with
this court by February 9, 2015.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court